DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Continued Examination Under 37 CFR 1.114
2.          A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.

Response to Arguments
3.          Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on cited portions as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
4.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



     a) Claim 1 recites the limitation "the destination address" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
     b) Claims 2-6, dependent upon claim 1, do not satisfy the deficiencies of the rejected base claim and are rejected.
     c) Claim 13 recites the limitation "the destination address" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
     d) Claims 14, 17, and 18, dependent upon claim 13, do not satisfy the deficiencies of the rejected base claim and are rejected.
     e) Claim 15 recites “A communication comprising…” Based on dependent claims 16, 19, and 20, the independent claim is believed to be directed to a “communication device”. Examiner respectfully suggests amending to be directed to “A communication device…”; however, the claim in its current form is unclear and therefore indefinite.
     f) Claims 16, 19, and 20, dependent upon claim 15, do not satisfy the deficiencies of the rejected base claim and are rejected.

Claim Rejections - 35 USC § 103
6.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
7.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 2, 4-8, 10-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2010/0121946 A1 to Claes et al. (hereinafter “Claes”) in view of United States Patent 6,876,667 B1 to Synnestvedt et al. (hereinafter “Synnestvedt”).
            Regarding Claim 1, Claes discloses a method, implemented by an interconnection device between a local area network and a wide area network (Claes: Figure 2 with [0032] – corresponds to IP gateway comprising a VLAN-LAN interface.), the method comprising:
     receiving, on a first interface with said local area network, a network discovery message from a terminal of the local area network (Claes: Figure 2 with [0054] – gateway comprising LAN-WAN bridge receives a DHCP discover request from a LAN device at LAN interface. See also Figure 3 with [0080-0081].),
     sending a network attachment offer message to the terminal (Claes: [0056] – “The DHCP message is forwarded to the internal DHCP server.  The internal DHCP server responds to the message with a DHCP-offer message containing a local network private IP address.” See also [0057] – “The gateway DHCP server responds with a DHCP-offer message, offering the LAN device a private IP address.  This DHCP-offer also includes the gateway IP address, for example 192.168.1.254, as DNS server and IP network default gateway.”), the network attachment offer message comprising at least one address of said interconnection device on said local area network (Claes: [0057] – “The gateway DHCP server responds with a DHCP-offer message, offering the LAN device a private IP address.  This DHCP-offer also includes the gateway IP address, for example 192.168.1.254, as DNS server and IP network default gateway.”).
            Although Claes discloses the network attachment offer message comprises at least one address of the gateway associated with a particular setting of the quality of service (Claes: [0085] – “With a LAN side IP interface receiving all LAN data and a WAN IP interface having a public IP address and connection to an Internet, the gateway can perform all Internet Gateway functions: route IP packets, perform QoS, perform NAT for the public IP address (translating all LAN device private IP addresses), [and] perform firewall functions.” This suggests the IP address is associated with a QoS, NAT, and firewall, which are all quality of service acknowledgements. See also [0068-0071] – “The local DHCP client policy configuration can contain multiple connections that are well-ordered by priority and preference.  The connections may be identified by combination of service-name, DHCP server name and port in a file located in the memory.  When multiple DHCP-offer messages are received, the selecting means of the gateway selects an appropriate connection according to predefined rules.” This suggests the assignment of an IP address is associated with/corresponds to/required to match a particular configuration and/or preference/priority, wherein all three are QoS requirements.), and upon reception of a message from the terminal and destined for an address of the gateway, processing the packet according to the setting associated with a destination address of the message (Described by Claes in at least [0043], which also describes the NAT and firewall functions (QoS management) assigned/configured per the IP address, [0044-0047], and [0058-0059] which describes the gateway may be configured for LAN communication or WAN configuration.), Claes does not expressly said at least one interconnection device address being associated with at least one of a plurality of quality of service settings of the interconnection device for accessing said wide area network, and upon receiving at least one data packet from the terminal and destined to one of said at least one address of the interconnection device, processing the at least one data packet according to the quality of service setting associated with the destination address of the interconnection device.
            In a similar field of endeavor, particular to the provisioning of end user 
interfaces used in broadband cable multimedia networks, Synnestvedt discloses what is already well-known in the art. Synnestvedt discloses after receiving a request (DHCP discover message), receiving a DHCP offer message comprising at least one address of said interconnection device on said local area network (Synnestvedt: 5(column):65(line) thru 6:9 with Figure 2 – corresponds to DHCP Offer message comprising an address for a network interface unit. See also 12:32-67 for LAN/WAN (Internet) access communications.), said at least one interconnection device address being associated with at least one of a plurality of quality of service settings of the interconnection device for accessing said wide area network (Synnestvedt: 5:65 thru 6:9 and Figure 2 – corresponds to a dynamic IP address and a quality of service (QoS) code value. See also 7:49 thru 8:19 – the Offer message comprises QoS value enabled for the network interface unit to access Internet.), and upon receiving at least one data packet from the terminal and destined to one of said at least one address of the interconnection device associated with the destination address of the interconnection device (Synnestvedt: 8:9-19 – corresponds to a QoS configuration profile that, upon reception of packet per a flow, is 
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of identifying and selecting an interface to access a network of Claes in view of the steps qualifying an interface to modify a response message to include quality of service parameters for the reasons of communicating more efficiently a quality of service to access the Internet via a cable service (Synnestvedt: 2:8-21).
            Regarding Claim 2, the combination of Claes and Synnestvedt discloses the method as claimed in claim 1, wherein Claes further discloses the received discovery message comprises at least one indication of quality of service requested by the terminal (As previously indicated above, QoS may be interpreted as an interface configuration to a LAN or WAN, and is suggested in Claes at [0031], [0055-0058] – the IP address from the discover message can determine the configuration of the gateway, either LAN or WAN, and [0071] – “The connections may be identified by combination of service-name, DHCP server name and port in a file located in the memory.  When multiple DHCP-offer messages are received, the selecting means of the gateway selects an appropriate connection according to predefined rules.  The DHCP-offer messages are matched against the configured connections.  If there is a single highest priory matching connection, a DHCP-request message is sent to request this offered IP address.  When there are multiple matching connections with equal priority and preference either an additional DHCP client sends a DHCP-discover message to request an additional offered IP address or one address is arbitrarily chosen and requested by sending a DHCP request message.” In [0073], Claes describes that a DHCP client within the gateway determines the service/configuration sent in an offer message, based on a discover message.).
            Regarding Claim 4, the combination of Claes and Synnestvedt discloses the method as claimed in claim 1, wherein Claes further discloses the discovery message is a DISCOVER message in accordance with the DHCP protocol and wherein the attachment offer message is an OFFER message in accordance with the DHCP protocol (Claes: [0054] – “As soon as a LAN device is connected to a port of the gateway, the LAN device initiates a DHCP-discover message to request an IP address.” See also [0081]. See also [0056] – “The DHCP message is forwarded to the internal DHCP server.  The internal DHCP server responds to the message with a DHCP-offer message containing a local network private IP address.” See also [0057] – “The gateway DHCP server responds with a DHCP-offer message, offering the LAN device a private IP address.  This DHCP-offer also includes the gateway IP address, for example 192.168.1.254, as DNS server and IP network default gateway.”).
             Regarding Claim 5, the combination of Claes and Synnestvedt discloses the method as claimed in claim 1, wherein Claes further discloses the associated quality of service setting comprises a configuration of an IP protocol on a second interface of the interconnection device to the wide area network (Claes: [0068-0071] – interpreted to correspond to an IP protocol configuration particular to a plurality of potential WAN interfaces for use in communication.).
Regarding Claim 6, the combination of Claes and Synnestvedt discloses the method as claimed in claim 1, wherein Claes further discloses the associated quality of service setting comprises selection of a second interface from among a plurality of interfaces to wide area networks of said interconnection device (Claes: [0068-0071] – interpreted to correspond to an IP protocol configuration particular to a plurality of potential WAN interfaces for use in communication.).

            Claims 7, 8, and 10-12, directed to a method embodiment (performed at a terminal device) of claims 1, 2, and 4-6, recites similar features as claims 1, 2, and 4-6 respectively, and are therefore rejected upon the same grounds as claims 1, 2, and 4-6. Please see above rejections of claims 1, 2, and 4-6.

            Claim 13, directed to a communication device embodiment of claim 1, recites similar features as claim 1 and is therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1.
             Claim 14, directed to an interconnection device dependent upon claim 13, recites similar features as claim 13 and is therefore rejected upon the same grounds as claim 13.
            Claim 17, dependent upon claim 13, recites similar features as claim 2 and is therefore rejected upon the same grounds as claim 2. Please see above rejection of claim 2.

             Claims 15, 16, and 19, directed to a communication (device; see above 112b rejection) of claims 7 and 8 recite similar features as claims 7 and 8 and are therefore rejected upon the same grounds as claims 7 and 8. Please see above rejections of claims 7 and 8.            

Allowable Subject Matter
11.         Claims 3, 18, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
12.         Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
13.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

14.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2018/0219796 A1 to Fadle et al. at [0002]; and 
US PGPub 2008/0232801 A1 to Arnold et al. at [0016-0018] and [0022-0023].	
     
15.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        April 15, 2021